internal_revenue_service number release date index no department of the treasury p o box ben franklin station washington dc person to contact telephone number refer reply to cc ita plr-154851-01 date date ein taxpayer a b b-lease c x city act state law dear this responds to a private_letter_ruling request dated date the taxpayer requests a ruling that the proposed amendment to its lease with b and subsequent lease assignment will not affect the deductibility under sec_164 of the internal_revenue_code of the tax equivalency payments the pilot made to the taxpayer by other unrelated residential lessees pursuant to leases of other sites within a the unrelated lessees b holds legal_title to certain real_property and the improvements located thereon the project pursuant to a declaration of interest of record on behalf of c the owner of all of the beneficial and equitable interest therein requested ruling the taxpayer requests a ruling that the proposed amendment to the the b-lease will not adversely affect the tax treatment of the pilot made by the unrelated lessees pursuant to leases entered into after the enactment of section 1974-b of the state law which leases are governed by section 1974-b applicable facts the facts are represented to be as follows a the taxpayer the taxpayer is a public benefit corporation created by the legislature of the state of x through the passage of the city act the city act is codified in section through of the state law section of the state law describes the legislative purpose for the creation of the taxpayer as the creation in such area in cooperation with the city of x and the private sector of a mixed commercial and residential community with adequate utilities systems and civic and public facilities such as schools open public spaces recreational and cultural facilities is necessary for the prosperity and welfare of the people of the city of x and of the state as a whole and is a public use and public purpose for which tax exemptions may be granted the taxpayer is exempt from x city real_property tax pursuant to section of the state law which provides it is hereby determined that the creation of the authority and the carrying out of its corporate purposes is in all respects for the benefit of the people of the state of x the county of x and the city and is a public purpose and the authority shall be regarded as performing a governmental function in the exercise of the powers conferred upon it by this title and shall be required to pay no taxes upon any of the properties acquired by it or under its jurisdiction or control or supervision nor upon its activities the taxpayer owns all of the property within its approximately project_area section of the state law authorizes the taxpayer to enter into contracts including leases with regard to the land that it owns in the state law was amended with the enactment of section 1974-b governing leases entered into by the taxpayer with respect to property owned by the taxpayer section 1974-b a of the state law provides as follows a if an underlying parcel is exempt from real_property_taxes or no real_property_taxes are payable with respect thereto pursuant to the provisions of section nineteen hundred eighty-one of this title or of section twenty-two of chapter one hundred seventy-four of the laws of nineteen hundred sixty-eight the residential lease for such underlying parcel shall provide for the payment by the owner of such residential lease to the authority of annual or other periodic amounts equal to the amount of real_property_taxes that otherwise would be paid or payable with respect to such underlying parcel after giving effect to any real_property tax abatements or exemptions if any which would be applicable thereto if the provisions of section nineteen hundred eighty-one of this title or of section twenty-two of chapter one hundred seventy-four of the laws of nineteen hundred sixty-eight were not applicable to such underlying parcel pursuant to section 1974-b of the state law all leases entered into by the taxpayer since require the lessees thereunder to make pilot to the taxpayer the amount of the pilot is equal to the amount of real_property tax that would otherwise be due with respect to such underlying parcel had the lessee owned the property instead of the taxpayer in determining the amount of the pilot for the unrelated lessees the taxing authority takes into account the use of the property as well as any_tax abatements or exemptions which would be available to the lessee had it owned the property outright all of the leases by the taxpayer with the unrelated lessees were entered into after and comply with the requirements of section 1974-b of the state law the taxpayer makes annual payments to the city of x of taxpayer’s revenues including revenues constituting pilot to the extent such aggregate revenues exceed the total amount of specific claims and commitments such as debt service on the taxpayer’s bonds and miscellaneous capital costs for improvements at a b the proposed transaction in before the enactment of section 1974-b of the state law the taxpayer and b entered into a lease agreement which required b to make pilot to the taxpayer the b-lease pursuant to the express terms of the b-lease as long as the project is encumbered by a mortgage insured by the united_states department of housing and urban development the pilot under sec_3_1 of the b-lease is and will be equal to of the rents received from tenants minus the cost of certain utilities the tep amount as the b-lease predated the enactment of section 1974-b of the state law the terms of the b-lease are not governed by section 1974-b however the parties agreed purely as a contractual matter to the imposition of pilot in an amount calculated to equal the amount of real_property tax which b a private housing corporation would have had to pay under sec_33 of the private housing finance law had the taxpayer not owned the property b intends to transfer its record ownership of the project including its interest in the b-lease to c and thereafter dissolve immediately before assigning the b-lease to c b will enter into an amendment of the b-lease with the taxpayer under the proposed lease amendment the pilot to be made by c would i for the equal the tep amount currently payable by b ii for each of the next thereafter increase annually by of the difference between the amount of real_property tax c as the assignee of b would have paid for the property had the taxpayer not been the owner and the tep amount and iii effective as of the of the proposed amendment and for each year thereafter equal the amount of real_property tax c would have paid for the property had the taxpayer not been the owner after such transfer and dissolution none of the provisions and restrictions set forth in the private housing finance law including sec_33 thereof will apply to the project or c the terms and conditions including without limitation the payment obligations of c thereunder are enumerated in the agreement among the taxpayer the city of x b and c the agreement was executed on law and analysis sec_164 of the internal_revenue_code allows as a deduction state local and foreign real_property_taxes paid_or_accrued within the taxable_year sec_1_164-3 of the income_tax regulations defines real_property_taxes as taxes imposed on interests_in_real_property that are levied for the general_public welfare assessments for local benefits are not treated as real_property_taxes see sec_1_164-4 of the regulations whether a particular charge is a tax within the meaning of sec_164 depends on its true nature as determined under federal_law the designation given by local law is not determinative a charge will be a tax if it is an enforced contribution exacted pursuant to legislative authority in the exercise of the taxing power and imposed and collected for the purpose of raising revenues to be used for public or governmental purposes see revrul_71_49 1971_1_cb_103 revrul_61_152 1961_2_cb_42 revrul_71_49 involved tax equivalency payments to the new york city educational construction fund a public benefit corporation by a cooperative_housing_corporation the payments were applied to debt service on obligations funding public school construction the ruling holds that the cooperative_housing_corporation may deduct the payments as real_property_taxes under sec_164 because the payments are measured by and are equal to the amounts imposed by the regular taxing statutes the payments are imposed by a specific state statute even though the vehicle of a lease agreement is used and the proceeds are designated for a public purpose rather than for some privilege service or regulatory function or for some other local benefit tending to increase the value of the property upon which the payments are made accordingly each tenant-shareholder of the cooperative_housing_corporation was allowed to deduct the payments in the amount of the stockholder’s proportionate share in the instant case the pilot obligations of the unrelated lessees to the taxpayer appear to satisfy the three-prong test of revrul_71_49 the pilot are made pursuant to the state law which indicates that pilot are imposed at the same general rate at which real_property_taxes are imposed pilot are imposed by state statute although the law uses the vehicle of leasing agreements and pilot may only be used by the taxpayer for public purposes accordingly the pilot made by the unrelated lessees are deductible under sec_164 of the code with respect to the deductibility of the pilot following the proposed amendment and assignment of the b-lease we believe the proposed transaction should not affect the deductibility under sec_164 of the pilot made by the unrelated lessees after the closing of the proposed transaction the pilot made by the unrelated lessees to the taxpayer would not change the unrelated lessees would still be required to make pilot at the general rate at which real_property_taxes are imposed the pilot would be required by section 1974-b of the state law and the proceeds of the pilot would continue to be used for a public purpose further as the b-lease predates the enactment of section 1974-b of the state law it is not applicable to the b-lease or any amendments thereto the taxpayer is not required by the state law to impose any pilot on b and if it chooses to impose a pilot on b the state law would not control the amount of that payment accordingly the fact the taxpayer is imposing a pilot on b which may be different than that imposed on the unrelated lessees does not undermine the authority of section 1974-b of the state law ruling based solely on the facts and representations submitted we conclude and rule as follows the proposed amendment to the b-lease should not affect the deductibility under sec_164 of the code of the pilot made by the unrelated lessees disclaimers and limitations except as specifically ruled above no opinion is expressed as to the federal tax treatment of the transaction under any other provisions of the code and the income_tax regulations that may be applicable or under any other general principles of federal income_taxation neither is any opinion expressed as to the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above ruling this ruling is directed only to the taxpayer s who requested it sec_6110 of the code provides that it may not be cited as precedent sincerely yours thomas d moffitt chief branch associate chief_counsel income_tax accounting cc
